Citation Nr: 0933061	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  95-16 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the Veteran's VA compensation benefits are subject to 
recoupment of special separation benefits (SSB) in the 
adjusted amount of $39,066.84, to include whether recoupment 
should be waived due to financial hardship?

(The issue of entitlement to an initial disability rating in 
excess of 20 percent for gout is the subject of another 
decision under the same docket number.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1976, and from May 1980 to September 1992.  

According to the veteran's DD Form 214, an SSB payment in the 
amount of $48,833.55 was authorized for the second period of 
active duty.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1992 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Atlanta, Georgia, that the $48,833.55 was subject to 
recoupment by VA.  In August 2000, the veteran's claims file 
was subsequently transferred to the VA RO in New Orleans, 
Louisiana.  

In December 2003, the Board remanded the appeal for further 
development.  The Appeals Management Center (AMC) issued a 
letter decision in December 2006 in which it was determined 
that the SSB payments were to be recouped in the amount of 
$39,066.84, rather than $48,833.55, as originally determined.  
The appeal is now before the Board for further review.  

In March 1995, the veteran failed to report for a scheduled 
hearing before a hearing officer at the RO.  In December 
1996, the veteran failed to report for a Travel Board hearing 
scheduled at the RO.  In February 2003, the RO scheduled a 
Travel Board hearing for the veteran in March 2003.  Two 
weeks before the scheduled hearing, the veteran withdrew his 
request for a Travel Board hearing.  Therefore, no further 
development with regard to a hearing is necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran's DD Form 214 showed that upon separation from 
service in September 1992, the Veteran was paid $48,833.55 in 
special separation benefits.  Where payment of special 
separation benefits under 38 U.S.C. § 1174a was made on or 
before September 30, 1996, as is the case here, VA will 
recoup from disability compensation an amount equal to the 
total amount of SSB, less the amount of Federal income tax 
withheld from such pay.  38 C.F.R. § 3.700(a)(5) (2008) (as 
amended by the National Defense Authorization Act for Fiscal 
Year 1997, § 653, Pub. L. No. 104-201, 110 Stat. 2422 (1996), 
and by the Transportation Equity Act of the 21st Century, 
Pub. L. No. 105-178, § 8208, 112 Stat.107 (1998)).  

In a January 1994 rating decision, the Veteran was granted 
service connection for a lumbar spine disability, for a 
cervical spine disability, and for gout.  In December 1994, 
pursuant to 38 C.F.R. § 3.700(a)(5), the RO proposed that 
effective March 1, 1995, VA would begin recouping the SSB 
benefits in the amount of $48,833.55 from the Veteran's VA 
disability compensation benefits.  In February 1995, the RO 
determined that the recoupment of SSB in the amount of 
$48,833.55 was appropriate.  In January 1995, the Veteran 
filed a notice of disagreement, asking that recoupment be 
waived on the basis of financial hardship and asking for a 
hearing before a hearing officer at the RO.  Although a 
hearing was scheduled for May 1995, the Veteran failed to 
report to the hearing.  

In the March 1995 statement of the case (SOC), the RO 
determined that the Veteran's service-connected compensation 
must be offset until there would be recoupment of the total 
amount received as SSB.  The SOC did not discuss the 
Veteran's request for a waiver of recoupment based on 
financial hardship.  

In his April 1995 substantive appeal, the Veteran repeated 
that he was experiencing financial hardship that had little 
likelihood of improving in the near future, so he asked that 
the recoupment of the special separation benefits be 
cancelled.  See also December 1998 Statement in Support of 
Claim (requesting a waiver and suspension of collection 
action during appeal).  

In December 2003, the Board reviewed the Veteran's appeal and 
remanded the appeal for further development.  When all the 
development was completed the Board instructed the RO/AMC to:  
(1) consider whether $48,833.55 was the proper amount for 
recoupment in light of any evidence showing the amount of 
Federal income tax withheld from the payment of SSB; and 
(2) address the Veteran's contention that he was entitled to 
a waiver from recoupment of any special separation benefits 
based on his financial hardship.  The Board directed that if 
the benefit sought was not granted to the Veteran's 
satisfaction, the RO/AMC should issue a supplemental 
statement of the case (SSOC) and return the case to the Board 
for further appellate review.  

In December 2006, the AMC issued a letter decision in which 
the amount of special separation benefits to be recouped was 
determined to be $39, 066.84, rather than the gross amount 
($48,833.55) of SSB, which did not subtract the amount of 
withheld Federal income taxes.  That decision did not address 
the Veteran's contention that he was entitled to a waiver 
from recoupment based on financial hardship.  There is 
nothing in the claims folder to indicate that the Veteran was 
satisfied with the reduction of the amount of the SSB to be 
recouped rather than a waiver of recoupment for the entire 
amount.  To the contrary, his representative points out in 
the March 2009 informal hearing presentation that the AMC 
failed to address the Veteran's contention that recoupment 
should be waived on the basis of financial hardship.  No SSOC 
was issued.  

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  
The Board instructed the RO/AMC to address the waiver 
contention and if the Veteran was not satisfied with the 
decision, to issue an SSOC.  Neither instruction was 
followed.  Since the development sought by the Board in this 
case has not been properly completed, another remand is now 
required.  38 C.F.R. § 19.9 (2008) (if any action is 
essential for a proper appellate decision, a Veterans Law 
Judge shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken).  

Moreover, with the exception of two circumstances not 
relevant here, VA regulations require the agency of original 
jurisdiction to issue an SSOC when, pursuant to a remand by 
the Board, it develops the evidence.  38 C.F.R. § 19.31(c) 
(an SSOC is not necessary if the only purpose of the remand 
was to assemble records previously considered and addressed 
in a prior SOC or SSOC, or if the Board specifies in the 
remand that an SSOC is not required).  A remand is required 
for the RO/AMC to readjudicate the appeal and if a waiver of 
recoupment is not granted, to issue an SSOC that addresses 
the Veteran's contention that he is entitled to a waiver of 
recoupment of his SSB benefits on the basis of financial 
hardship.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the appeal.  If a waiver of 
recoupment of special separation benefits 
is not granted in full, issue the Veteran 
and his representative a supplemental 
statement of the case that addresses the 
Veteran's contention that he is entitled 
to a waiver from recoupment of special 
separation benefits based on his financial 
hardship.  After they have been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


